DETAILED ACTION
This office action is responsive to the amendment filed January 20, 2021. By that amendment, claims 1 and 15 were amended. Claims 1, 3-11, 15-18, and 22-27 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments, in combination with amendment, of January 20, 2021, have been carefully considered, and are agreed to overcome the rejection of record. However, Examiner has reconsidered the Bowman et al. reference and is of the position that a different interpretation of that reference continues to allow Bowman to read on the claims, as presently amended. The new rejection is presented, below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 15-18, and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (US 2013/0274557 A1).
Regarding claims 1 and 4-11, Bowman teaches a method of treating a spinal injury or defect (spinal stenosis [0004]) using an endoscopic portal protective shield assembly as at figs. 9A-14B. The method includes:

viewing a nerve root, blood vessel or tissue to be shielded in the surgical field (device forms a tubular passage 142 into the patient, permitting visualization thereof); 
rotating a distal end of the shield assembly 100/300 to align the distal end of the shield assembly with the nerve root, blood vessel or tissue as seen in fig. 10A wherein the elongated protective shield 102 cannot rotate relative to the elongate portal shaft 302/304/106 (due to attachment member 152 between 102 and 106 and connection with 302/304); 
positioning the distal end of the shield assembly 100/300 between the nerve root, blood vessel or tissue and a viewing field of the surgical field; 
detaching the elongate portal shaft 302/304/106 from the elongated protective shield 102 (see fig. 10B and 12A); and 
withdrawing the elongate portal shaft from the surgical field (fig. 11B). A distal end of the elongated protective shield 102 remains aligned with the nerve root, blood vessel or tissue and positioned between the nerve root, blood vessel or tissue and a viewing field of the surgical field. [0089]
The bore 142 is considered to be capable of use in viewing. 

Regarding claims 3 and 15, the shield assembly 100/300 can be locked to a surgical table [0087].
Claim 15 is considered to be essentially claim 1 and claim 3, written together in independent form. 
Regarding claims 16-18, the claims find similar limitations at claim 4, 6, and 7, and are rejected for the same reasons as those claims. The distal end of the shield extends beyond the shaft at least when the shaft is being removed therefrom. 
Regarding claims 22 and 25, the distal end of portal shaft 106 is U-shaped and is considered to have a lost at the distal end thereof and extending partially along the shaft. 
Regarding claims 23 and 26, any portion capable of being grasped is considered to be a handle, such as portion 154. A “tab” is defined as “a small flap or strip of material attached to or projecting from something…” (Google Define, 2020). There is no reason that the portions at 130/148 (protruding around 156) cannot be considered to be in the form of ‘tabs’. 
Regarding claims 24 and 27, the portal shaft 302/304/106 is affixed to the shield 102 by aligning an opening (portion of 142 on 102) with another opening (portion of 142 on 106) as seen at fig. 3A.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799